244 Ga. 759 (1979)
262 S.E.2d 71
JONES
v.
JONES.
35562.
Supreme Court of Georgia.
Submitted November 2, 1979.
Decided November 21, 1979.
Scott Walters, Jr., for appellant.
John L. Watson, Jr., for appellee.
UNDERCOFLER, Presiding Justice.
The husband here was held in contempt for failing to pay his children's medical bills of $36 and $152. The parties' divorce decree provides "[t]hat the said [husband] shall maintain insurance to cover the doctor, dental [sic], nursing, hospital, medicines, orthopedic or orthodontics braces for the minor children of the parties." (Emphasis supplied.) The husband has insurance coverage for the children, but these bills were not payable by the insurance company. He contends he is therefore not liable for them. The wife argues he was ordered to "cover" these expenses and is a self-insurer to the extent the insurance does not pay. Roberts v. Roberts, 229 Ga. 689 (194 SE2d 100) (1972). The trial court agreed. We affirm.
Judgment affirmed. All the Justices concur.